Citation Nr: 1101218	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD), and if so, whether the claim may be 
granted.

2.  Entitlement to service connection for depression, claimed as 
secondary to PTSD.

3.  Entitlement to service connection for alcohol dependence, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a November 2010 videoconference 
hearing before the undersigned at the Cheyenne, Wyoming RO.  A 
hearing transcript is associated with the claims folder.

The issues of entitlement to service connection for depression 
and alcohol dependence are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

Although the Veteran did not engage in direct military combat and 
his claimed stressors have been incapable of verification, a VA 
physician has assessed PTSD based on the Veteran's claimed 
stressors, which were consistent with the time, place, and 
circumstances of his service and were related to fear of enemy 
attack.




CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010); 75 Fed. Reg. 39,843-852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  New and Material Evidence to Reopen the Claim
 
In June 2005, the Veteran raised a claim of entitlement to 
service connection for PTSD.  This claim was denied in a 
September 2005 rating decision.  The RO confirmed its denial of 
the claim in a September 2006 Statement of the Case.  The Veteran 
did not file a timely appeal.  Consequently, the September 2005 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

In March 2008, the Veteran filed a request to reopen his claim 
for service connection for PTSD.  The request was denied in the 
June 2008 rating decision that is the subject of the instant 
appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO did not address the PTSD claim on the 
merits in its June 2008 rating decision.  However, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final, September 
2005, rating decision denying the Veteran's claim of entitlement 
to service connection for PTSD included service treatment records 
(STRs), service personnel records, and treatment records from the 
Hot Springs VA Medical Center (VAMC).        

The Veteran's service records did not show any indication that he 
was involved in combat, nor has any documentation been provided 
in support of his claimed stressor.  VAMC records showed ongoing 
treatment for PTSD, depression, and alcohol dependence. 

Based on the above evidence, the claim was denied.  Specifically, 
the RO in September 2005 determined that there was no evidence 
which corroborated the Veteran's claimed stressor.  

Evidence added to the record since the time of the last final 
denial in September 2005 includes updated treatment records from 
the Hot Springs VAMC, treatment records from the Topeka VAMC, and 
testimony from the Veteran at his November 2010 Board hearing.  
The Veteran provided additional detail regarding his claimed 
stressors at the hearing.  Moreover, as discussed below, the 
regulations regarding PTSD claims were modified while the 
Veteran's appeal was pending.     

The evidence added to the record since the previous September 
2005 denial constitutes new and material evidence.  It addresses 
the occurrence of an in-service stressor, which is an 
unestablished fact necessary to substantiate the claim.  Further, 
it is not redundant, as there have been no previous records 
containing a detailed description of the Veteran's stressors.  
Finally, it does raise a reasonable possibility of substantiating 
the PTSD claim.  Therefore, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is 
reopened.  

In light of the disposition herein, the Board may proceed with 
appellate review at this time without prejudicing the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  


III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders (4th ed. 
1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and various VA manual provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In the present case, the Veteran is claiming entitlement to 
service connection for PTSD.  Specifically, at the November 2010 
Board hearing, the Veteran stated that, while stationed in 
Vietnam as a wheeled vehicle mechanic, he served on a boat unit 
that transported ammunition, and later, he was on boat patrol in 
Da Nang harbor.  While on the boat, he witnessed the capsize of a 
boat that had been boarded by the enemy.  He later heard that all 
the shipmates on that boat, with whom he was acquainted, were 
killed.  He also experienced small arms fire directed at his 
boat, and he shot back and sank other vessels.  One of his patrol 
boats almost sank due to small arms fire.  

First, the Board will consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The STRs are negative for any manifestation of mental health or 
PTSD symptoms or diagnoses.  Indeed, both the May 1968 entrance 
examination and April 1971 separation examination reports contain 
no notation of mental health problems.  Following service, the 
first diagnosis of PTSD is contained in an April 2004 note from 
the Hot Springs VAMC.  The Veteran reported situational 
depression, low motivation, and suicidal ideation.  He also said 
he was quick to anger and that he avoided any questions regarding 
his Vietnam experience.  The clinical psychologist conducting the 
evaluation assessed symptoms of PTSD on Axis I of the DSM-IV 
diagnosis chart.  In a later March 2006 VAMC note, a different 
psychologist assessed PTSD on Axis I of the DSM-IV diagnosis 
chart, and noted that the Veteran had some PTSD symptoms from his 
Vietnam experience.    

Based on the foregoing, the Board finds that the Veteran has a 
current PTSD diagnosis which meets the criteria of 38 C.F.R. 
§ 4.125(a).  

Under the law, the Board must next consider whether the above 
diagnosis of PTSD can be related to service, that is, whether 
there is credible supporting evidence that one or more claimed 
in-service stressors occurred to support a PTSD diagnosis.  

The Veteran's DD Form 214 lists his Air Force military 
occupational specialty (MOS) as a wheeled vehicle mechanic, and 
shows that he received the Republic of Vietnam Campaign Medal and 
Vietnam Service Medal, among others.  These medals indicate that 
the Veteran was in a theater of combat operations, but not 
necessarily that he was directly engaged in combat.  The form 
also shows that the Veteran served in Vietnam from September 1970 
to April 1971.  However, there is no indication in his personnel 
records as to whether he engaged in combat with the enemy.  Thus, 
the Board finds that the Veteran's personnel records do not 
establish that he was engaged in combat.  As a result, his 
statements as to any in-service stressor(s) cannot be accepted 
without further corroboration through independent evidence.  
Doran, supra. 

The RO made a Formal Finding in September 2006 in which it 
determined that the information required to verify the Veteran's 
stressors was insufficient to send to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  The RO noted that it 
had requested stressor information from the Veteran via letter 
sent in August 2006, but that he had not responded.  

However, under the new regulation, quoted above, where the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor if the stressor is related to the Veteran's fear 
of hostile military or terrorist activity, and a VA psychiatrist 
or psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor.  

In this case, the Veteran's claimed stressors are consistent with 
his service in Vietnam and are related to his fear of enemy 
attack.  Moreover, Dr. R.L., a VAMC staff psychologist, wrote in 
April 2006 that the Veteran had PTSD symptoms from his Vietnam 
experiences.    

Therefore, with full consideration of the doctrine of giving the 
benefit of the doubt to the Veteran, the Board finds that a grant 
of service connection is warranted for PTSD, based on the amended 
regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 
3.304(f)(3) (as added by 75 Fed. Reg. 39,843-852 (July 13, 
2010)); Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for posttraumatic stress disorder is granted.


REMAND

The Veteran also contends that his current depression and alcohol 
dependence are secondary to his posttraumatic stress disorder.  

Secondary service connection may be established, under 38 C.F.R. 
§ 3.310(a), for non-service-connected disability which is caused 
by aggravated by service-connected disability.  "Aggravation" 
is defined for this purpose as a chronic, permanent worsening of 
the underlying condition, beyond its natural progression, versus 
a temporary flare-up of symptoms.  In such instance, a veteran 
may be compensated for the degree of disability over and above 
the degree of disability which existed prior to the aggravation 
of the non-service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
requiring the establishment of a baseline level of disability for 
the non-service-connected condition prior to the claimed 
aggravation.  

In this case, the Board notes that the Veteran was diagnosed with 
alcohol dependence (with physiological dependence) at the VAMC in 
April 2004.  He also reported a history of depression, but said 
he was not experiencing any depressive symptoms at that time.  

He was diagnosed with moderate recurrent major depression in 
April 2006.  At the time, he said he had experienced depressive 
symptoms, including irritability, feeling "down", suicidal 
thoughts without plan or intent, hopelessness, guilt, poor 
concentration, and sleep problems, for 30 years.  

In May 2006, a VAMC social worker noted that the Veteran had 
recognized that his PTSD symptoms had played a part in his 
substance abuse.  VAMC notes from 2008 indicate the Veteran was 
seeking continued treatment for depression, PTSD, and alcohol 
dependence.  

The Veteran testified at his 2010 Board hearing that he began 
drinking while still in Vietnam, and that alcohol had been a 
problem ever since.  He had received multiple DUIs, the latest of 
which had led to his serving 18 months in prison, and had been 
charged with assault several times.  He had participated in an 
inpatient substance abuse program at least once.  

In sum, the record indicates that the Veteran has current 
diagnoses of depression and alcohol dependence, but there are no 
competent medical opinions causally relating the depression or 
alcohol dependence to his PTSD, or, in the event of aggravation 
of a depressive disorder or alcohol dependence by PTSD, 
establishing a baseline severity level of the former conditions 
prior to aggravation by the latter.  

Given the evidence above, the Board finds that VA's duty to 
assist includes affording the Veteran an examination to determine 
whether his depression and alcohol dependence were caused or 
aggravated by either his PTSD or by active military service, and, 
if those conditions were aggravated by his PTSD, determine the 
baseline level of severity of the conditions prior to aggravation 
by PTSD.    

The law provides that VA will provide a medical examination which 
includes a review of the evidence of record if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military service; but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In this case, in light of the current diagnoses of depression and 
alcohol dependence and the frequent discussion of those 
conditions with his PTSD in the medical treatment notes, it is 
found that an examination is necessary before the claim may be 
fairly adjudicated.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 
 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with a 
psychiatrist or psychologist with regard to the 
causation or etiology of his current depression 
and alcohol dependence.  Any and all indicated 
evaluations, studies, and tests deemed necessary 
by the examiner should be accomplished, and a 
complete rationale for any opinion expressed 
should be provided.  The claims file, to 
include a copy of this Remand, must be made 
available to the examiner for review of the 
medical history in conjunction with the 
examination, and the examination report 
should reflect that such review was 
accomplished.   

a.  The examiner should address the issue 
of whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the Veteran's currently 
diagnosed depression or alcohol dependence 
was incurred during or caused by active 
service, or whether such incurrence is 
unlikely (i.e., less than a 50-50 
probability).  The examiner must 
provide an explanation for the opinion 
reached.

b.  Next, the examiner should address the 
issue of whether it is at least as likely 
as not (i.e., to at least a 50/50 degree 
of probability) that the currently 
diagnosed depression or alcohol dependence 
has been caused or aggravated by his PTSD, 
or whether such causation or aggravation 
is unlikely (i.e., less than a 50-50 
probability).  The examiner must 
provide an explanation for the opinion 
reached, to include a comment on the 
VAMC social worker's May 2006 note 
that the Veteran had recognized that 
his PTSD symptoms contributed to his 
substance abuse.

c.  If the examiner concludes that the 
Veteran's depression and/or alcohol 
dependence were/was aggravated by his 
PTSD, the examiner should attempt to 
identify the baseline level of severity of 
the depression and/or alcohol dependence 
before the onset of aggravation.  The 
examiner must provide an explanation 
for the opinion reached.  

d.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to the 
previous baseline level of disability.

f.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

2.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the Case 
and afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


